Name: Commission Regulation (EEC) No 107/90 of 16 January 1990 amending Regulation (EEC) No 1767/82 as regards certain cheese from Switzerland and Austria
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  processed agricultural produce;  Europe
 Date Published: nan

 17. 1 . 90 Official Journal of the European Communities No L 13/13 COMMISSION REGULATION (EEC) No 107/90 of 16 January 1990 amending Regulation (EEC) No 1767/82 as regards certain cheese from Switzerland and Austria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 14 (7) thereof, Whereas from 1 January 1990 Switzerland has given Vacherin fribourgeois cheese the new name 'Fromage fribourgeois' ; whereas this new name has been included in the combined nomenclature from 1 January 1 990 as provided for in Commission Regulation (EEC) No 2886/89 (3) ; whereas the references concerned in Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (4), as last amended by Regulation (EEC) No 49/90 (*), should be amended accordingly ; Whereas Regulation (EEC) No 1767/82 should also be amended as regards the name of the agency in Austria issuing the IMA 1 certificates provided for in Article 1 of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . in points (c) and (d) of Annex I and in footnote 2 (a), in points B and B (1 ) of Annex III and in Annex IV opposite the reference to the non-member country Switzerland, 'Vacherin fribourgeois' is replaced by 'Fromage fribourgeois' ; 2. in Annex IV, opposite the reference to the non ­ member country Austria, under the heading 'Issuing agency : Name', 'Milchwirtschaftsfond and Osterrei ­ chische HartkÃ ¤se Export-Gesellschaft, either jointly or separately' is replaced by 'Milchwirtschaftsfond and OHEG-Osterreichische HartkÃ ¤se ExportfÃ ¶rderungsge ­ sellschaft mbH, either jointly or separately'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (J) OJ No L 378, 27. 12, 1989, p. 1 . 0 OJ No L 282, 2. 10 . 1989, p. 1 . (4) OJ No L 196, 5 . 7. 1982, p. 1 . 0 OJ No L 8, 11 . 1 . 1990, p. 18 .